Mr. Justice Wole
delivered the opinion of the court.
This was a case where the issues of fact were submitted to the court below in the form of a stipulation. The court decided in favor of the plaintiff. The plaintiff-appellee now-moves to dismiss the appeal on the ground that after the judgment the appellant took no steps to prepare a statement of the case or what not. Appellant counters by saying that as all the facts were spread before the court by a stipulation,, there is nothing for him to prepare, that the case is in the same condition as if no transcript of the evidence or statement of the case were necessary, and, therefore, that the-transcript of record ought to have been presented to this court within thirty days. The appeal was taken on the 15th of March 1934, and the appellant insists that he had until the 15th of April (sic) to present the transcript of record; that this time was extended by this court and that the time for filing the record has not expired.
Under these circumstances the appeal is not subject to-dismissal. We have frequently decided if the judgment roll is brought up to us, lacking the evidence, that this court may still consider the pleadings.
In passing, we may say we cannot understand, especially from the standpoint of the appellant, why the extensions of time were necessary, as the pleadings and the stipulation, were all complete.
The appellant is evidently under a misapprehension. When the parties file a stipulation as to the facts or an agreed statement of facts, this, without the approval of the court,, does not form part of the judgment roll or mandatory record. The intervention of the court is always necessary to show what was the whole evidence before it or even as a matter of identification.
*881The appellant was apparently diligent, but if be pursues his original intention, we shall have an incomplete record before ns, and we shall grant him a new term of thirty days, wherein to submit the stipulation to the court and when approved to be added to the judgment'roll.
The motion will be dismissed.